603 So. 2d 723 (1992)
Kenneth Anthony ROME, Appellant,
v.
STATE of Florida, Appellee.
No. 91-3106.
District Court of Appeal of Florida, First District.
September 2, 1992.
*724 Nancy Daniels, Public Defender, Nancy L. Showalter, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., Carolyn J. Mosley, Asst. Atty. Gen., for appellee.
ERVIN, Judge.
Because the trial court failed to make the requisite findings mandated under Section 775.084(1)(a), Florida Statutes (1989), when it sentenced appellant as a habitual felony offender, appellant's sentences must be reversed and the case remanded for resentencing. Walker v. State, 462 So. 2d 452 (Fla. 1985).
REVERSED and REMANDED for resentencing.
MINER and WEBSTER, JJ., concur.